Case 2:15-cr-00168-MRH Document 977-1 Filed 07/12/19 Page 1of1

 

i

NAME: Ei fe d erick Banks US. POSTAGE) PITNEY BOWES

 

 

 

 

 

 

 

a8 a ies
E a See 6 0 ed oer
DOC & POD NUMBER TQ070 54, GE ea chert ate Ge <n
ALLEGHENY COUNTY JAIL ‘ nn cane ZIP 15219 $ 000.38°
950 2ND AVE BE Fat Cee 0000348440 JUL. 08. 2019.
PITTSBURGH, PA 15219-3100 ADDRESS MUST BE PRINTED BELOW THIS LINE i
CLERK Untted Slates Distinct Coxe
OS. Covpthou-Se
700 Grant Street
fit tsborg hy PA 153-19
LEGAL wan

DO NOT COLOR OR WRITE BELOW THIS LINE

 

4Ee See

nS Bet STS ioghygya!lfiggelgfoo gob Layb ely] ede dfoadfeqettdattaaatg ste
